Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

                   DISTRICT OF COLUMBIA COURT OF APPEALS
                                                                                7/28/16
No. 16-BG-422

IN RE: SIERRA DAVID STERKIN,
                       Respondent.
Bar Registration No. 500164                              BDN: 164-12

BEFORE:       Glickman, Associate Judge, and Nebeker and Farrell, Senior Judges.

                                      ORDER
                                (FILED - July 28, 2016)

       On consideration of the certified order of the Supreme Court of California
suspending respondent from the practice of law in that jurisdiction for a period of
two years, stayed in favor of a six-month suspension followed by a three-year
probationary period with conditions, this court’s May 18, 2016, order suspending
respondent pending further action of the court and directing him to show cause
why reciprocal discipline should not be imposed, the statement of Disciplinary
Counsel regarding reciprocal discipline, and it appearing that no response was filed
but that respondent filed his D.C. Bar R. XI, §14 (g) affidavit June 9, 2016, it is

      ORDERED that Sierra David Sterkin is hereby suspended from the practice
of law in the District of Columbia for a period of two years, stayed in favor of a
six-month suspension, nunc pro tunc to June 9, 2016, to be followed by a three-
year probationary period subject to the conditions imposed by the state of
California. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d
194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal discipline
applies to all cases in which the respondent does not participate).

                                     PER CURIAM